

114 S2430 IS: Travel Facilitation and Safety Act of 2015
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2430IN THE SENATE OF THE UNITED STATESDecember 18, 2015Ms. Cantwell (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo permit the recovery of costs incurred by U.S. Customs and Border Protection for preclearance
			 operations activities, and for
			 other
			 purposes.
	
 1.Short titleThis Act may be cited as the Travel Facilitation and Safety Act of 2015. 2.Recovery of initial preclearance operation costs (a)Cost sharing agreements with relevant airport authoritiesThe Commissioner of U.S. Customs and Border Protection may enter into a cost sharing agreement with airport authorities in foreign countries at which preclearance operations are to be established or maintained if—
 (1)an executive agreement to establish or maintain such preclearance operations pursuant to the authorities under section 629 of the Tariff Act of 1930 (19 U.S.C. 1629) and section 103(a)(7) of the Immigration and Nationality Act (8 U.S.C. 1103(a)(7)) has been signed, but has not yet entered into force; and
 (2)U.S. Customs and Border Protection has incurred, or expects to incur, initial preclearance operations costs in order to establish or maintain preclearance operations under the agreement described in paragraph (1).
				(b)Contents of cost sharing agreements
 (1)In generalNotwithstanding section 13031(e) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)) and section 286(g) of the Immigration and Nationality Act (8 U.S.C. 1356(g)), any cost sharing agreement authorized under subsection (a) may provide for the airport authority’s payment to U.S. Customs and Border Protection of its initial preclearance operations costs.
 (2)Timing of paymentsThe airport authority’s payment to U.S. Customs and Border Protection for its initial preclearance operations costs may be made in advance of the incurrence of the costs or on a reimbursable basis.
				(c)Account
 (1)In generalAll amounts collected pursuant to any cost sharing agreement authorized under subsection (a)— (A)shall be credited as offsetting collections to the currently applicable appropriation, account, or fund of U.S. Customs and Border Protection;
 (B)shall remain available, until expended, for the purposes for which such appropriation, account, or fund is authorized to be used; and
 (C)may be collected and shall be available only to the extent provided in appropriations Acts. (2)Return of unused fundsAny advances or reimbursements not used by U.S. Customs and Border Protection may be returned to the relevant airport authority.
 (3)Rule of constructionNothing in this subsection may be construed to preclude the use of appropriated funds, from sources other than the payments collected under this Act, to pay initial preclearance operation costs.
				(d)Initial preclearance operations costs defined
 (1)In generalIn this section, the term initial preclearance operations costs means the costs incurred, or expected to be incurred, by U.S. Customs and Border Protection to establish or maintain preclearance operations at an airport in a foreign country, including costs relating to—
 (A)hiring, training, and equipping new officers of U.S. Customs and Border Protection who will be stationed at United States domestic ports of entry or other facilities of U.S. Customs and Border Protection to backfill such officers to be stationed at an airport in a foreign country to conduct preclearance operations; and
 (B)visits to the airport authority conducted by personnel of U.S. Customs and Border Protection necessary to prepare for the establishment or maintenance of preclearance operations at such airport, including the compensation, travel expenses, and allowances payable to such personnel attributable to such visits.
 (2)ExceptionThe costs described in paragraph (1)(A) shall not include the salaries and benefits of new officers of U.S. Customs and Border Protection once such officers are permanently stationed at a domestic United States port of entry or other domestic facility of U.S. Customs and Border Protection after being hired, trained, and equipped.
				3.Collection and disposition of funds collected for immigration inspection services and preclearance
			 activities
 (a)Immigration and Nationality ActSection 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)) is amended by striking the last sentence and inserting Reimbursements under this subsection may be collected in advance of the provision of such immigration inspection services. Notwithstanding subsection (h)(1)(B), and only to the extent provided in appropriations Acts, any amounts collected under this subsection shall be credited as offsetting collections to the currently applicable appropriation, account, or fund of U.S. Customs and Border Protection, remain available until expended, and be available for the purposes for which such appropriation, account, or fund is authorized to be used..
 (b)Farm Security and Rural Investment Act of 2002Section 10412(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311(b)) is amended to read as follows:
				
 (b)Funds collected for preclearanceFunds collected for preclearance activities— (1)may be collected in advance of the provision of such activities;
 (2)shall be credited as offsetting collections to the currently applicable appropriation, account, or fund of U.S. Customs and Border Protection;
 (3)shall remain available until expended; (4)shall be available for the purposes for which such appropriation, account, or fund is authorized to be used; and
 (5)may be collected and shall be available only to the extent provided in appropriations Acts.. 4.Expansion of preclearance at foreign airports (a)FindingsCongress makes the following findings:
 (1)Preclearance operations provide the ultimate ability for the United States to address potential threats at the earliest possible moment and prior to departure, through the forward deployment of officers of U.S. Customs and Border Protection to last points of departure in a foreign country.
 (2)With inspections and examination operations of U.S. Customs and Border Protection located in a foreign country, preclearance provides the capability to interdict, address, and work with host-country law enforcement in furtherance of both aviation security and border security in the United States.
 (3)Under current preclearance operations, officers of the U.S. Customs and Border Protection collect biometrics in the same way that is currently done upon arrival in the United States, in accordance with current regulation, and as part of the routine entry process from certain aliens who are not citizens of the United States prior to boarding flights destined to the United States.
 (4)Preclearance operations provide the best means for existing and future biometric security capabilities beyond the United States. Support for preclearance expansion will greatly increase border and aviation security in the United States and foreign countries.
 (b)Sense of CongressIt is the sense of Congress that each country designated as a visa waiver program country under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) should seek to participate in the preclearance program with the United States, to jointly address security concerns through additional exchange of information and to improve joint ability to secure the that visa waiver program while maintaining the original intent of the program.
			5.Biometric demonstration programs at preclearance locations
 (a)AuthorityThe Secretary of Homeland Security is authorized to select preclearance locations, including preclearance expansion locations, and enter into an agreement with a foreign government or airport to conduct a collaborative biometric demonstration program at such a location to test emerging biometric technologies. The scope of the demonstration program may encompass travelers other than those utilizing preclearance at such a location, provided that such program includes means for information sharing with U.S. Customs and Border Protection operations.
 (b)International cooperation and coordinationSection 233(a) of the Security and Accountability For Every Port Act of 2006 (6 U.S.C. 983(a)) is amended—
 (1)in paragraph (1), by striking the period at the end and inserting , and to establish and maintain, in partnership with foreign governments, demonstration programs to test emerging biometric technologies at foreign airports at which the Secretary has established preclearance operations.; and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting a semicolon and and; and (C)by adding the following:
						
 (C)lease, loan, provide, or otherwise assist in the deployment of biometric technologies at foreign airports at which the Secretary has established preclearance operations under such terms and conditions as the Secretary prescribes, including nonreimbursable loans or the transfer of ownership of such technologies, and provide the necessary training and technical assistance related to the biometric demonstration programs referred to in paragraph (1)..
					6.Visa waiver program requirements
 (a)Information sharing processThe Director of National Intelligence shall— (1)develop a process to share information derived from the Terrorist Identities Datamart Environment (TIDE) database and the Terrorist Screening Database (TSDB), including biometric and biographic information, with countries participating in the visa waiver program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)); and
 (2)not later than 1 year after the date of the enactment of this Act, certify to Congress that such process may be utilized by such countries.
				(b)Continuing qualification and designation
 terminationsSubsection (c) of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended— (1)in paragraph (1), by striking Attorney General, and inserting Secretary of Homeland Security,; and
 (2)in paragraph (2)— (A)in subparagraph (C)(iii)—
 (i)by striking and the Committee on International Relations and inserting , the Committee on Foreign Affairs, and the Committee on Homeland Security; and (ii)by striking and the Committee on Foreign Relations and inserting , the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs; and
 (B)by adding at the end the following:  (G)Border securityThe government of the country utilizes the process developed by the Director of National Intelligence under section 6(a) of the Travel Facilitation and Safety Act of 2015 to utilize information derived from the Terrorist Identities Datamart Environment (TIDE) database and the Terrorist Screening Database (TSDB) for border security and immigration purposes, including the screening of aliens seeking asylum or refugee status in that country..